





CANCER GENETICS, INC.


EMPLOYMENT AGREEMENT




This Employment Agreement (this "Agreement") is entered into as of the date of
the last signature hereto ("Effective Date"), by and between Cancer Genetics,
Inc., a Delaware corporation with its corporate headquarters at 201 Route 17
North, 2nd Floor, Rutherford, NJ 07070 (the "Company"), and Dr. Rita Shaknovich,
("Employee").


In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


1.
Employment.    The Company hereby employs Employee in the capacity of the Chief
Medical Officer (“CMO”) and Chair of the Clinical Advisory Board of the Company,
reporting directly to the President and Chief Executive Officer of the Company
(the "CEO"). Employee accepts such employment and agrees to perform such roles
and provide such management and other services for the Company as are customary
to such office and such additional responsibilities, consistent with the
position as the Company's Chief Medical Officer and Chair of the Clinical
Advisory Board, as may be assigned from time to time by the CEO. Medical
directors, both employees and consultants, will report to Employee and Employee
will share the responsibility of managing the activity, workflow and quality of
the clinical laboratory directors and their teams, and will be responsible for
designing and implementing a plan for strategic unified clinical laboratory
oversight and portfolio development.



2.
Term.    The employment hereunder shall be for a period commencing on May 28,
2017 (the "Commencement Date") and ending on the two (2)-year anniversary of the
Commencement Date (the "Initial Term"), unless earlier terminated as provided in
Section 4 or 5. This Agreement shall be automatically renewed for successive one
(1)-year periods thereafter, commencing upon the expiration of the Initial Term,
unless earlier terminated as provided in Section 4 or 5. Employee's employment
following the Commencement Date will be on a full-time business basis requiring
the devotion of substantially all of Employee’s productive business time for the
efficient and successful operation of the business of the Company.



3.
Compensation and Benefits.



3.1
Cash Compensation.



(a)    For the performance of Employee's duties hereunder following the
Commencement Date, the Company shall pay Employee an annual salary in the amount
of three hundred and sixteen thousand dollars ($316,000.00) (“Base
Compensation”). The Base Compensation shall be paid in installments every two
weeks over twenty-six (26) pay periods per year, based on and in accordance with
Company's regular payroll procedures.


3.2
Bonus Plan.



(a)    Employee shall be entitled to participation in the performance bonus
compensation plan further defined in Section 3.2(b). Additional detail of the
performance bonus compensation plan will be provided in written detail to
Employee once the performance bonus compensation plan is adopted


Page 1 of 13

--------------------------------------------------------------------------------







by the Board, which will occur within a reasonable time after the Commencement
Date. Any bonus or incentive compensation paid to Employee shall be in addition
to Base Compensation.
 
(b)    Employee shall be eligible annually for a performance-based bonus of up
to twenty percent (20%) of Base Compensation, or sixty-three thousand and two
hundred dollars ($63,200.00). The amount of the bonus shall be determined by the
Board and the Company CEO, based on their reasonable assessments of Employee's
performance and the Company's performance against appropriate goals established
annually by the Board or the Compensation Committee of the Board after
consultation with the Employee, prior to the beginning of the period of time
from which the performance of the Employee would be evaluated and measured for
such bonus. If all such goals are achieved for a given period, the amount of the
bonus will be up to twenty percent (20%) of Base Compensation for that period.
Employee's bonus, as earned, shall be payable at the later of (i) the end of the
first fiscal quarter of the company following the end of the period for which
the bonus was earned, or (ii) upon the issuance of the independent auditors'
report for the period ending when the bonus was earned. The first bonus period
shall be for the period commencing on the Commencement Date and ending at the
last day of the Company's fiscal year in which the Commencement Date occurs,
unless the Board reasonably determines that results in a stub bonus period
(defined as a period of three (3) months or less) that is so short as to be
impractical (in which event the first bonus period shall be said stub bonus
period plus the next full Company fiscal year after the Company fiscal year in
which the Commencement Date occurs). Thereafter, the bonus plan period shall be
the Company fiscal year.


3.3    Stock Options and Restricted Stock Grant.


(a)    From time to time the Company may grant to employee under the Company's
Stock Option Plan (or its successor stock plan) to purchase shares of the
Company's common stock at a stated exercise price per share.


(b)    Effective on the Commencement Date, the Company shall grant to Employee a
stock option under the 2011 Stock Option Plan (the "Plan") to purchase fifty
thousand (50,000) shares of Common Stock, with the exercise price of the stock
options fixed under the Plan as of the Commencement Date, with the option to be
treated as an incentive stock option to the greatest extent permitted by law and
a non-qualified stock option as to the balance, vesting in equal installments
over a forty-eight (48)-month period beginning on the Commencement Date (the
"Stock Options"). In the event of a Change of Control as defined in section 4
hereof, the Stock Options shall become subject to accelerated vesting
conditions.


3.4    Benefits. Employee and Employee’s dependents shall be entitled to such
medical/dental, disability and life insurance coverage and such 401(k) plan and
other retirement plan participation, vacation, sick leave and holiday benefits,
if any, and any other benefits as are made available either to Company's other
senior executives or to the Company's personnel generally, whichever is greater,
all in accordance with the Company's benefits program in effect from time to
time. The Employee is responsible for paying the employee's portion of the
benefit costs consistent with other similarly situated employees of the Company.
The medical/dental, disability and life benefits provided to Employee under this
Section 3.4 shall continue until, and shall terminate, six (6) months after a
Termination Event pursuant to Section 4 or Section 5 hereof, except to the
extent that Employee receives comparable benefits at a future employer during
the six (6) months after the Termination Event, in which case the pertinent
benefits from the Company shall end upon Employee's enrollment in the future
employer's benefit plan.




Page 2 of 13

--------------------------------------------------------------------------------







3.5
Reimbursement of Expenses. Employee shall be entitled to be reimbursed for all
reasonable expenses including the cost of travel for business; home office
operation; business meals and entertainment, incurred by Employee in performing
her tasks, duties and responsibilities under Section 2 or otherwise in
connection with and reasonably related to the furtherance of the Company's
business. Employee shall submit expense reports and receipts documenting the
expenses incurred in accordance with Company policy, and will comply with using
the Company's electronic travel and expense software and travel planning
systems.



3.6
Mobile Device & Phones. The Company shall provide a mobile phone that is
compliant with the company policy and is HIPAA compliant. The Employee is
welcome to use Employee’s own device or phone, but it must be registered with
the Information Technology department and must follow the Company's "BYOD"
(Bring Your Own Device) policies, including but not limited to setting up of
passwords, backups of information and compliance with email and communication
policies.



3.7    Moving Expenses. Intentionally Omitted.


4.
Change of Control.



4.1    In the event of a termination of Employee's employment hereunder by the
Company without Cause or by Employee with Good Reason, within twelve (12) months
following a Change of Control, the Company will promptly pay Employee, in lieu
of the amounts required under Section 5.2(b) and in addition to the amounts
required under Sections 3.4, 3.5 and 5.2(a), a severance amount, payable in a
lump sum immediately upon the later of such termination of employment or
Employee's execution of a Release in the form attached as Exhibit A (which the
Company shall execute contemporaneously), equal to twelve (12) months base
compensation, plus an amount equal to the prior year bonus.


4.2    In the event of a termination of Employee's employment hereunder by the
Company with Cause or by Employee without Good Reason, within twelve (12) months
following a Change of Control, the Company will promptly pay Employee, in lieu
of the amounts required under Section 5.2(b) and in addition to the amounts
required under Sections 3.4, 3.5 and 5.2(a), a severance amount, payable in a
lump sum immediately upon the later of such termination of employment or
Employee's execution of a Release in the form attached as Exhibit A (which the
Company shall execute contemporaneously), equal to six (6) months base
compensation, plus an amount equal to the prior year bonus.




4.3    As used herein, a "Change of Control" of the Company shall mean any of
the following:


(i) the acquisition by any person(s) (individual, entity or affiliated or
unaffiliated group) in one or a series of transactions (including, without
limitation, issuance of shares by the Company or through merger of the Company
with another entity) of direct or indirect record or beneficial ownership of 50%
or more of the voting power with respect to matters put to the vote of the
shareholders of the Company and, for this purpose, the terms "person" and
"beneficial ownership" shall have the meanings provided in Section 13(d) or
14(d) of the Securities Exchange Act of 1934 or related rules promulgated by the
Securities and Exchange Commission;


(ii) the commencement of or public announcement of an intention to make a tender
or exchange offer for more than 50% of the then outstanding Shares of the common
stock of the Company;


Page 3 of 13

--------------------------------------------------------------------------------









(iii) a sale of all or substantially all of the assets of the Company; or


(iv) the Board, in its sole and absolute discretion, determines that there has
been a sufficient change in the stock ownership of the Company to constitute a
change in control of the Company. Notwithstanding the foregoing, the following
acquisitions shall not constitute a "Change of Control": (1) any capital raised
by the Company (not used for a redemption of outstanding shares); (2) the
closing of any transaction that in good faith may be reasonably characterized as
an acquisition of another entity by the Company rather than the other way
around; or (3) any acquisition of the Company or its shares by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company.


5.
Termination



5.1    Termination Events. The employment hereunder will terminate upon the
occurrence of any of the following events ("the Termination Event"):


(a)     Employee dies; or


(b)     The Company, by written notice to Employee or her personal
representative, discharges Employee due to the inability to continue to perform
the duties previously assigned to Employee hereunder prior to such injury,
illness or disability for a continuous period exceeding 90 consecutive days or
180 out of 360 days by reason of injury, physical or mental illness or other
disability, which condition has been certified by a physician reasonably
acceptable to the Company; provided, however, that prior to discharging Employee
due to such disability, the Company shall give a written statement of findings
to Employee or her personal representative setting forth specifically the nature
of the disability and the resulting performance failures, and Employee shall
have a period of thirty (30) days thereafter to respond in writing to the
Company's findings, whereupon the Company shall conduct a reasonable and fair
hearing with the Employee and any supporting witnesses and evidence for the
Employee to reach a final determination; or


(c)     Employee is discharged by the Company for "Cause". As used in this
Agreement, the term "Cause" shall mean:


(i)
Employee's final and unappealed conviction of (or pleading guilty or "nolo
contendere" to) any felony or a major misdemeanor involving dishonesty or moral
turpitude; provided, however, that prior to discharging Employee for Cause, the
Company shall give a written statement of findings to Employee setting forth
specifically the grounds on which Cause is based, and Employee shall have a
period often (10) days thereafter to respond in writing to the Company's
findings; or



(ii)
The Employee's (1) unreasonable failure to perform her duties, as determined by
the Board of Directors, or (2) substantial and material breach of, or default
under, this Agreement or the Proprietary Information and Invention Assignment
Agreement (as defined herein), (3) The unreasonable failure of the Company, as
determined by the Board of Directors, to meet reasonable benchmarks that are in
control of the Employee, as may be agreed to from time to time by the



Page 4 of 13

--------------------------------------------------------------------------------







Employee and the Board of Directors. In the case of any of the conditions set
forth in this Section 5.1(c)(ii), the Employee shall be given written notice of
the intent of the Board of Directors to terminate the Employee's employment
under this paragraph, and shall be permitted thirty (30) days from receipt of
such written notice to promptly cure any such breach or default to the
reasonable satisfaction of the Board.


(d)     Employee is discharged by Company other than in accordance with Section
5.l(a)(c) (a termination "without Cause"), which the Company may do at any time,
with at least thirty (30) days advance written notice, subject to the full
performance of the obligations of the Company to the Employee pursuant to
Section 4 or Section 5.2, as the case may be; or


(e)    Employee voluntarily terminates her employment due to "Good Reason",
which shall mean (i) a material default by the Company in the performance of any
of its obligations hereunder, which default remains uncured by the Company for a
period of thirty (30) days following receipt of written notice thereof to the
Company from Employee; (ii) a material diminution of the roles, responsibilities
or duties and/or the position, title or authority of Employee hereunder; or
(iii) a requirement that Employee report to any person(s) other than the CEO; or


(f) Employee voluntarily terminates her employment without Good Reason, which
Employee may do at any time with at least thirty (30) days advance notice.


5.2
Effects of Termination.



(a)    Upon termination of Employee's employment hereunder for any reason, the
Company will promptly pay Employee all Base Compensation owed to Employee and
all bonuses earned, as previously defined in writing by the Company, and unpaid
through the date of termination, which shall be the last day that Employee
performs her duties for the Company (including, without limitation, salary and
employee expenses reimbursements). Employee shall be paid for any performance
bonus plan then in effect on a pro rata basis for that period of time during the
fiscal year in which termination occurs, but such amount, if any shall only be
paid at a commensurate time as other employees are paid their bonus amounts.


(b)    Unless Section 4 applies (in which case Section 4, and not this Section
5.2(b), will be followed), and in addition to the amounts required under
Sections 3.4, 3.5 and 5.2(a):


(i)    Upon termination of Employee's employment under Sections 5.l(a), Company
shall continue to pay the Base Compensation to the estate of the Employee for a
period of ninety (90) days after such death.


(ii)    Upon termination of Employee's employment under Section 5.l(b), the
Company shall pay Employee, commencing immediately upon such termination of
employment, monthly (or biweekly at the Company's discretion) amounts equal to
the then applicable Base Compensation, excluding bonus, for a period of six (6)
months after termination.


(c)    Upon termination of Employee's employment under Section 5.l(d) or 5.1(e),
the Company shall pay Employee, commencing immediately upon the later of such
termination of employment or Employee's execution of a Release (which the
Company shall execute


Page 5 of 13

--------------------------------------------------------------------------------







contemporaneously) in the form attached as Exhibit A, monthly (or biweekly at
the Company's discretion) amounts equal to the then applicable Base
Compensation, excluding bonus, for a period of one (1) months after termination
for every four (4) months of service, for a minimum payment of six (6) months’
Base Compensation and a maximum of twelve (12) months’ Base Compensation.


(d)    Upon termination of Employee's employment hereunder pursuant to Sections
5.l(b), 5.l(c), 5.l(d) or 5.1(f), Employee agrees as follows:




(i)    Any amounts paid according to above Section 4 or Section 5, following a
termination event as described therein, are paid to Employee only for so long as
Employee does not provide services to any commercial firm, corporation or other
business enterprise which is involved in the business of development, marketing
or providing a diagnostic service offering proprietary DNA probe or microarray
or next generation sequencing to cancer researchers or physician practitioners
or biotech and pharma companies that serve the cancer markets and categories in
direct competition with the Company (“Competitive Engagements”). Employee agrees
not to engage in Competitive Engagements for a period of six (6) months after
the date of termination. Nothing in this Section 5.2(d) shall prevent Employee
from accepting employment engagements, after the date of termination of her
employment with the Company, with non-commercial entities including but not
limited to research and academic institutions.


(ii)    Employee shall notify the Company in the event that she accepts a
Competitive Engagement following six (6) months after her date of termination
with the Company and she is still receiving payments according to above Sections
4 or 5. In such instance, Employee agrees and acknowledges that she will no
longer be entitled to receive such payments from the Company.


(iii)    The terms of the Cancer Genetics, Inc. Confidentiality, Proprietary
Information and Inventions Agreement shall remain in effect for the time periods
specified in this Agreement.




(iv)    Employee will not knowingly, directly and actively solicit any
individual to leave the Company's then full-time employ, for any reason, to join
or be employed by any employer that then employs Employee as an employee,
director, consultant or advisor.


(v)    Employee will not knowingly, directly and actively induce any provider,
agent, customer, supplier, distributor, or licensee of the Company to cease
doing business with the Company or to breach its agreement with the Company.


(e)    Employee acknowledges that monetary damages may not be sufficient to
compensate the Company for any economic loss, which may be incurred by reason of
breach of the restrictive covenants set forth in Section 5.2(d). Accordingly, in
the event of any such breach, the Company shall, in addition to any remedies
available to the Company at law, be entitled to seek equitable relief in the
form of an injunction, precluding Employee from continuing to engage in such
breach.


Page 6 of 13

--------------------------------------------------------------------------------









(f)    If any restriction set forth in Section 5.2(d) is held to be
unreasonable, then Employee and the Company agree, and hereby submit, to the
reduction and limitation of such prohibition to such area or period as shall be
deemed reasonable.


(g)    Except as required by law, Employee agrees not to make to any person,
including but not limited to customers of the Company, any statement that
disparages the Company or which reflects negatively upon the Company, including
but not limited to statements regarding the Company's financial condition, its
officers, directors, shareholders, employees and affiliates. The Company agrees
not to make to any person, including but not limited to customers of the
Company, any statement that disparages Employee or which reflects negatively
upon Employee, including but not limited to statements regarding her financial
condition, qualifications and professional competence.


6.
Conflicts of Interest



6.1    Duty to Disclose. Employee will provide the CEO and Board with a report
on the existence of any actual conflicts of interest. In connection with any
actual conflicts of interests, Employee will confidentially disclose the
existence of any conflicts of interests, including her financial interest and
the minimum about of facts necessary to assess the conflict of interest, to the
CEO and Board or to any special committees with Board delegated powers
considering the proposed transaction or arrangement. If the Board or committee
has reasonable cause to believe that Employee has failed to disclose any actual
conflict of interest, it shall inform Employee of the basis for such belief and
afford Employee an opportunity to explain the alleged failure to disclose.


6.2    Determining Whether a Conflict of Interest Exists. After disclosure of
the financial interest and the minimum about of facts necessary to assess the
conflict of Interest, and after any discussion with the Employee, Employee shall
excuse him/herself from the Board or committee meeting while the determination
of whether a conflict of interest exists is discussed and voted upon. The
remaining Board or committee members shall determine whether a conflict of
interest exists. Notwithstanding the foregoing, however, prior approval of the
Board of Directors shall not be required if the transaction falls below a de
minimis threshold established by the Board.


6.3    Addressing Conflict. If the Board determines that Employee has an actual
conflict of interest, the Company and Employee shall employ good faith actions
to resolve the conflict of interest.


7.     General Provisions.


7.1    Assignment. Neither party may assign or delegate any of her or its rights
or obligations under this Agreement without the prior written consent of the
other party.


7.2    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes any and all
prior written and verbal agreements between the parties.


7.3    Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.


7.4    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and
permitted assigns and Employee and


Page 7 of 13

--------------------------------------------------------------------------------







Employee's legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to join and be bound
by the terms and conditions hereof.


7.5    Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of New Jersey, and venue and
jurisdiction for any disputes hereunder shall be heard in any court of competent
jurisdiction in New Jersey for all purposes.


7.6    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.


7.7    Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.


7.8    Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed received by the recipient when
delivered personally or, if mailed, five (5) days after the date of deposit in
the United States mail, certified or registered, postage prepaid and addressed,
in the case of the Company, to the address set forth above, attention CEO, and
in the case of Employee, to the address shown for Employee on the signature page
hereof, or to such other address as either party may later specify by at least
ten (10) days advance written notice delivered to the other party in accordance
herewith.


7.9    No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party thereafter from enforcing that provision of any other provision of this
Agreement.


7.10    Legal Fees and Expenses. In the event of any disputes under this
Agreement, each party shall be responsible for their own legal fees and expenses
which it may incur in resolving such dispute, unless otherwise provided by
applicable law or a court of competent jurisdiction.


7.11    Counterparts. This Agreement may be executed by exchange of facsimile
signature pages and/or in counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.


7.12    Insurance on Employee. The Company shall be entitled to obtain and
maintain, at the Company's expense, key person life insurance on the life of the
Employee, naming the Company as the beneficiary of such policy. Employee agrees
to cooperate with the Company and take all reasonable actions necessary to
obtain such insurance, such as taking usual and customary physical examinations
and providing true and accurate personal, health related information for any
application at no cost to Employee.


7.13    Proprietary Information and Invention Assignment Agreement. The terms of
the proprietary information and invention assignment agreement to be signed by
Employee on the Commencement Date (the "Proprietary Information and Invention
Assignment Agreement") are incorporated herein by reference. If there is any
conflict between the terms of the Proprietary Information and Invention
Assignment Agreement and the terms of this Agreement, the terms of this
Agreement shall prevail.




Page 8 of 13

--------------------------------------------------------------------------------







7.14    409A Compliance. All payments under this Agreement are intended to
comply with or be exempt from the requirements of Section 409A of the Code and
regulations promulgated thereunder (“Section 409A”). As used in this Agreement,
the “Code” means the Internal Revenue Code of 1986, as amended. To the extent
permitted under applicable regulations and/or other guidance of general
applicability issued pursuant to Section 409A, the Company reserves the right to
modify this Agreement to conform with any or all relevant provisions regarding
compensation and/or benefits so that such compensation and benefits are exempt
from the provisions of 409A and/or otherwise comply with such provisions so as
to avoid the tax consequences set forth in Section 409A and to assure that no
payment or benefit shall be subject to an “additional tax” under Section 409A.
To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A, or to the extent any provision in this Agreement
must be modified to comply with Section 409A, such provision shall be read in
such a manner so that no payment due to the Employee shall be subject to an
“additional tax” within the meaning of Section 409A(a)(1)(B) of the Code. If
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Employee’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed until the first business
day of the seventh month following the Termination Date and the first such
payment shall include the cumulative amount of any payments (without interest)
that would have been paid prior to such date if not for such restriction. Each
payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Section 409A. In no event may the Employee, directly or
indirectly, designate the calendar year of payment. All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Employee’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit. Notwithstanding anything contained herein to the contrary, the
Employee shall not be considered to have terminated employment with the Company
for purposes of Section 5 unless the Employee would be considered to have
incurred a “termination of employment” from the Company within the meaning of
Treasury Regulation §1.409A-1(h)(1)(ii). In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Employee by Section 409A or damages for failing to comply with
Section 409A.


[Signature Page to Follow]




Page 9 of 13

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year of the last signature below.






CANCER GENETICS, INC.




By:     /s/ Panna Sharma        


Date:     05/10/2017                
Name: Panna Sharma
Title:    CEO & President








EMPLOYEE






/s/ Dr. Rita Shaknovich        
Dr. Rita Shaknovich


Date:     05/11/2017            






Address:


                


                


                


Page 10 of 13

--------------------------------------------------------------------------------








EXHIBIT A


RELEASE


1. In exchange for the good and valuable consideration set forth in the
Employment Agreement between the parties, the undersigned individual
("Releasor"), on her own behalf and on behalf of her heirs, beneficiaries and
assigns, hereby releases and forever discharges Cancer Genetics, Inc. and its
subsidiaries and all of their respective officers and directors, employees,
agents, attorney, successors and assigns (collectively, "Company Group"), both
individually and in their official capacities, from any and all liability,
claims, demands, actions and causes of action of any type (collectively,
''Claims") which Releasor has had in the past, now has, or might now have,
through the date of the Releasor’s execution of this Release, in any way
resulting from, arising out of or connected with her employment by Cancer
Genetics, Inc. and its subsidiaries (collectively, "Company") or its termination
or pursuant to any federal, state or local employment law, regulation or other
requirement (including without limitation, and such as each may be amended from
time to time, the Title VII of the Civil Rights Act of 1964,; the Civil Rights
Act of 1991, the Equal Pay Act, the Age Discrimination in Employment Act
(“ADEA”), the Americans with Disabilities Act, ERISA (excluding COBRA), the Fair
Credit Reporting Act, OSHA, the Genetic Information Nondiscrimination Act, the
Family Medical Leave Act, the Fair Labor Standards Act, the Sarbanes Oxley Act
of 2002, the False Claims Act, the New Jersey Law Against Discrimination, the
Conscientious Employee Protection Act, the New Jersey Family Leave Act, the New
Jersey False Claims Act). “Claims” also means any and all actions, charges,
controversies, demands, causes of action, suits, rights, and/or claims
whatsoever for debts, sums of money, wages, salary, severance pay, commissions,
fees, bonuses, unvested stock options, vacation pay, sick pay, fees and costs,
attorney’s fees, losses, penalties, damages, including damages for pain and
suffering and emotional harm, arising, directly or indirectly, out of any
promise, agreement, offer letter, contract, understanding, common law, tort,
statutes, and/or regulations.


2. Excluded from the scope of this Release is (i) any claim or right of Releasor
under any policy or policies of directors and officers liability insurance
maintained by the Company as in effect from time to time; and (ii) any right of
or for indemnification or contribution pursuant to contract and/or the Articles
of Incorporation or By-Laws (or other charter documents) of the Company that
Releasor has or hereafter may acquire if any claim is asserted or proceedings
are brought against Releasor including, without limitation, if by any
governmental or regulatory agency, or by any customer, creditor, employee or
shareholder of the Company, or by any self-regulatory organization, stock
exchange or the like, arising out of or related or allegedly related to the
undersigned individual being or having been an officer or employee of the
Company or to any of her actions, inactions or activities as an officer or
employee of the Company; (iii) any rights or claims that may arise after the
date Releaser signs this Agreement; (iv) any claim for workers’ compensation
benefits (but it does apply to, waive and affect claims of discrimination and/or
retaliation on the basis of having made a workers’ compensation claim); (v)
claims for unemployment benefits; (vi) any other claims or rights that by law
cannot be waived in a private agreement between an employer and employee; or
(vii) Releasor’s rights to any vested benefits to which she is entitled under
the terms of the applicable employee benefit plan (the “Excluded Claims”).


3. This Agreement is not intended to, and shall not, in any way prohibit, limit
or otherwise interfere with:


(a) Releasor’s protected rights under federal, state or local employment
discrimination laws (including, without limitation, the ADEA and Title VII) to
communicate or file a charge with,





--------------------------------------------------------------------------------







or participate in an investigation or proceeding conducted by, the Equal
Employment Opportunity Commission (“EEOC”) or similar federal, state or local
government body or agency charged with enforcing employment discrimination laws.
Therefore, nothing herein shall prohibit, interfere with or limit Releasor from
filing a charge with, communicating with or participating in any manner in an
investigation, hearing or proceeding conducted by, the EEOC or similar federal,
state or local agency. However, Releasor shall not be entitled to any relief or
recovery (whether monetary or otherwise), and Releasor hereby waives any and all
rights to relief or recovery, under, or by virtue of, any such filing of a
charge with, or investigation, hearing or proceeding conducted by, the EEOC or
any other similar federal, state or local government agency relating to any
claim that has been released herein;


(b) Releasor’s protected right to test in any court, under the Older Workers
Benefit Protection Act, or like statute or regulation, the validity of the
waiver of rights under ADEA in this Agreement;


(c) Releasor’s right to enforce the terms of this Agreement and to exercise her
rights relating to any other Excluded Claims; or


(d) Releasor’s protected rights under federal, state or local law to without
notice to the Company: (i) communicate or file a charge with a government
regulator; (ii) participate in an investigation or proceeding conducted by a
government regulator; or (iii) receive an award paid by a government regulator
for providing information.


4. Releasor represents and warrants that she has no charges, lawsuits, or
actions pending in hers name against any of the Company Group relating to any
claim that has been released in this Agreement. Releasor also represents and
warrants that she has not assigned or transferred to any third party any right
or claim against any of the Company Group that she has released herein. Except
with respect to the Excluded Claims, Releasor covenants and agrees that she will
not report, institute or file a charge, lawsuit or action (or encourage,
solicit, or voluntarily assist or participate in, the reporting, instituting,
filing or prosecution of a charge, lawsuit or action by a third party) against
any of the Company Group with respect to any claim that has been released
herein.


5. Releasor agrees, at the Company’s request, to reasonably cooperate, by
providing truthful information, documents and testimony, in any Company
investigation, litigation, arbitration, or regulatory proceeding regarding
events that occurred during Releasor’s employment with the Company. This may
include, for example, making herself reasonably available to consult with the
Company’s counsel, providing truthful information and documents, and to appear
to give truthful testimony. The Company will, to the extent permitted by
applicable law and court rules, reimburse Releasor for reasonable out-of-pocket
expenses and actual lost wages that she incurs in providing any requested
cooperation, so long as she provides advance written notice to the Company of
her request for reimbursement and provides satisfactory documentation of the
expenses and actual lost wages. Nothing in this section is intended to, and
shall not, preclude or limit Releasor’s protected rights described in the
Excluded Claims.


6. Releasor confirms that has returned to the Company any and all Company
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) related to Company business and/or containing any non-public
information concerning the Company, as well as all equipment, keys, access
cards, credit cards, computers, computer hardware and software, electronic
devices and any other Company property in her possession, custody or control.
Releasor also represents and warrants that she has not retained copies of any
Company documents, materials or information (whether in hardcopy, on electronic
media or otherwise). Releasor also agrees that





--------------------------------------------------------------------------------







she will disclose to the Company all passwords necessary or desirable to enable
the Company to access all information which she has password-protected on any of
its computer equipment or on its computer network or system.


7.    The undersigned individual further acknowledges that she has been advised
by this writing that: (a) her waiver and release in this Release does not apply
to any rights or claims that may arise after the execution date of this Release;
(b) that she is encouraged by Company and has the right to consult with an
attorney prior to executing this Release; (c) she has been provided with up to
twenty-one (21) to review and consider this Release ; (d) she has seven (7) days
following her execution and delivery of this Release to revoke this Agreement by
so notifying the Company in writing (c/o the CEO); and (e) this Release shall
not be effective until the date upon which the seven (7) day revocation period
has expired unexercised (the "Effective Date"), which shall be the eighth day
after this Release is executed by the undersigned individual.


8.    The Company hereby releases and forever discharges the Releasor and her
heirs, beneficiaries and representatives and assigns, both individually and in
their official capacities, from any and all Claims (defined above) which it has
had in the past, now has, or might now have, through the date of its execution
and delivery of this Release, in any way resulting from, arising out of, or
connected with Releasor’s employment with the Company or separation therefrom.
Company agrees not to take any action that is designed, specifically as to you
or with respect to a class of similarly situated employees, to reduce or
abrogate, or may reasonably be expected to result in an abridgement or
elimination of, any rights of indemnification or contribution available to
Releasor, as described above, or under any such policy or policies of directors
and officers liability insurance, unless any such abridgement or elimination of
rights also is generally applicable to all then-current officers and employees
of the Company. Notwithstanding the foregoing, nothing herein shall constitute a
release by Company against Releasor for fraud, theft, or illegal acts or
omissions.


9.    This Release does not constitute an admission by the Company or by the
undersigned individual of any wrongful action or violation of any federal,
state, or local statute, or common law rights, including those relating to the
provisions of any law or statute concerning employment actions, or of any other
possible or claimed violation of law or rights. This Release is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Release may not be modified or amended
except in a writing signed by both the undersigned individual and a duly
authorized officer of the Company.


10.    This Release will bind the heirs, personal representatives, successors
and assigns of both the undersigned individual and the Company, and inure to the
benefit of both the undersigned individual and the Company and their respective
heirs, successors and assigns. If any provision of this Release is determined to
be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Release and the provision in question will be
modified by the court so as to be rendered enforceable. This Agreement will be
deemed to have been entered into and will be construed and enforced in
accordance with the laws of the state of New Jersey as applied to contracts made
and to be performed entirely within New Jersey.


Cancer Genetics, Inc. Employee




By: ______________________________         ____________________________
Name/Title:         Name: Dr. Rita Shaknovich



